Citation Nr: 1627777	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right lower extremity below the knee amputation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's January 2012 substantive appeal requested a Central Office hearing before a Veterans Law Judge.  In correspondence dated in March 2016, the Board informed the Veteran that he had been scheduled for a Central Office hearing on Monday, April 18, 2016.  However, in correspondence dated later in March 2016, the Veteran indicated that it was impossible for him to attend the Central Office hearing due to his declining health, and requested that all appeals be scheduled at the Hunter Holmes McGuire VA Hospital in Richmond, Virgninia.  In a June 2016 Report of General Information, it was indicated that the Veteran had elected to testify at a Board videoconference hearing at the RO in Roanoke, Virginia.  Since the RO is responsible for scheduling videoconference hearings before the Board, a remand of the case to the RO is necessary.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing at the RO in Roanoke, Virginia, before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date and time of the hearing.  If a hearing at the RO in Roanoke, Virginia, cannot be scheduled, then a full explanation should be provided and the Veteran should be provided an alternate venue.  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




